Citation Nr: 0214722	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  94-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to an earlier effective date prior to March 15, 
1999 for the grant of service connection for vertigo.

(The issues of entitlement to service connection for 
Meniere's syndrome and a psychiatric disorder and entitlement 
to an increased rating for vertigo will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active duty from December 1985 to May1991.  
He also had service in the Air Force Reserve.

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that denied service connection for dyslexia and a psychiatric 
disorder including depression.  In April 1997 the Board 
denied service connection for dyslexia and remanded the issue 
of service connection for a psychiatric disorder.  In July 
2001 the RO granted service connection for vertigo and 
assigned a 30 percent rating assigned effective from March 
15, 1999.  The RO also denied service connection for 
Meniere's disease.  The veteran has appealed these issues.  

Further development will be conducted on the issues of 
entitlement to service connection for Meniere's syndrome and 
a psychiatric disorder, and an increased rating for vertigo 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues. 

In June 1996 and May 2002 hearings were conducted by two 
different members of the Board.  The Board's procedural rules 
provide that the Member or Members who conduct a hearing 
shall participate in making the final determination of the 
claim, subject to exceptions that are not applicable here.  
38 U.S.C.A. § 7107 (West 1991); 38 C.F.R. § 20.707 (2002).  
The Chairman may assign a proceeding instituted before the 
Board to an individual Member or to a panel of three or more 
Members for adjudication and may participate in such 
proceeding. 38 C.F.R. § 19.3 (2002).

It is the Board's general policy that all issues over which 
the Board has jurisdiction in an individual case, that are of 
the same type and ripe for disposition, should be combined 
and disposed of in one decision. This general policy provides 
that cases returned to the Board for further consideration 
following remand to an agency of original jurisdiction will 
be assigned to the remanding Member or Members.

However, an exception exists where, as here, multiple Members 
conduct hearings covering the same issue.  In such 
circumstances a panel will decide the entire case, with the 
Members who conducted the hearings being included in the 
panel.  

Thus, in accord with section 19.3(a) a third Member has been 
designated to serve with the Members who conducted hearings 
on an issue in this appeal as a panel to decide the entire 
case. 38 C.F.R. §§ 19.14, 20.102.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
vertigo was received at the RO on January 17, 1996 and denied 
by the RO in June 1996.

2.  A timely notice of disagreement was received by the RO in 
February 1997.

3.  The effective date for the grant of service connection 
for vertigo is January 17, 1996, the date of receipt of 
claim.  


CONCLUSION OF LAW

The criteria for earlier effective date of January 17, 1996 
for the grant of service connection for vertigo have been 
met.  38 U.S.C.A. §§  5110, 7105 (West 1991); 38 C.F.R. §§  
3.400, 20.201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The November 9, 2000 enactment of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), prescribed the VA's duties to notify 
claimants of forms and information necessary to complete and 
support the claim and to assist the claimant in the 
development of evidence. The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board finds the RO has substantially satisfied these 
duties and that sufficient evidence is of record to decide 
the veteran's claim for an earlier effective date for the 
grant of service connection for vertigo.  The veteran was 
notified of the requirements necessary to establish his claim 
in the January 2002 statement of the case.  He was also 
notified of the contents of the VCAA in a letter from the RO 
dated in April 2001.  He was also asked to identify all 
pertinent evidence and informed that the RO would obtain said 
evidence.  The Board finds that the VA has obtain all 
available evidence pertinent to the current claim.  The Board 
finds that the VA has satisfied the requirements of the VCAA 
particularly in light of this favorable determination.  
Quartucci v. Principi, 16 Vet. App. 183 (2002).  

The veteran's original application for compensation benefits 
was received in April 1993.  At that time the only disability 
for which he claimed service connection was dyslexia.  The 
veteran's initial claim for service connection for vertigo 
and other disorders was received at the RO on January 17, 
1996.  

The RO denied service connection for vertigo in June 1996.  
The veteran was notified of that decision and of his 
appellate rights in July 1996.  In a letter received in 
February 1997 he requested a review of his claim for service 
connection for vertigo.  

In June 1996 a hearing was held before a member of the Board 
sitting at the RO.  At that time the veteran provided 
testimony promarily pertaining to his psychiatric disorder. 

Received on March 15, 1999 was a letter from the veteran in 
which he indicated he was undergoing surgery for his 
Meniere's disease.  

A hearing was held at the RO in June 2000.  At that time the 
veteran and his mother provided testimony primarily 
concerning the issue of service connection for Meniere's 
syndrome.

In July 2001 the RO granted service connection for vertigo 
and assigned an effective date of March 15, 1999, the date of 
receipt of the claim as indicated by the RO. 

In May 2002 a videoconference hearing was held before the 
undesigned member of the Board.  At that time the veteran 
provided testimony pertaining to the current claim.

Analysis

The law provides, in pertinent part, that when a claim for 
service connection is filed more than a year after service 
the effective date for service connection is the date of VA 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).  

Appellate review is initiated by a notice of disagreement.  A 
notice of disagreement is a written expression of 
disagreement with an adjudicative decision filed with the RO 
within one year of the date that notice of the decision was 
mailed to the claimant.  38 U.S.C.A. § 7105 (West 1991)

A notice of disagreement consists of a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2002).

A claim for service connection for vertigo was received by 
the RO on January 17, 1996.  The RO denied this claim in June 
1996.  The Board construes the February 1997 letter from the 
veteran as a timely notice of disagreement with the June 1996 
denial.  As such his initial claim was still pending at the 
time of the July 2001 decision.  

Accordingly, the effective date for the grant of service 
connection for vertigo is January 17, 1996, the date of 
receipt of claim.  The Board finds no evidence of record 
which supports a finding of an effective date earlier than 
January 17, 1996.


ORDER

Entitlement to an earlier effective date of January 17, 1996 
for service connection for vertigo is granted subject to the 
law and regulations governing the payment of monetary 
benefits.




			
	MICHAEL D. LYON	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

